Exhibit 99.2 SOLICITATION OF PROXIES IN CONNECTION WITH THE 2 FORWARD INDUSTRIES, INC. Solicitation on behalf of TERENCE BERNARD WISE · Definitive Proxy Statement · Letter to Shareholders dated December 11, 2014 · Shareholder Presentation · Letter to Shareholders dated December 18, 2014 If you have any questions, including questions on how to submit your proxy, or if you need additional copies of our proxy materials please contact: INNISFREE M&A INCORPORATED , 20TH FLOOR NEW YORK, NY 10022 Stockholders Call Toll-Free at:(888) 750-5834 Banks and Brokers Call Collect at:(212) 750-5833
